In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00266-CR



           TOMMIE COLEMAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



           On Appeal from the County Court
                Delta County, Texas
              Trial Court No. 2019-085




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Tommie Coleman has appealed from a final judgment of conviction entered by the County

Court of Delta County for deadly conduct. The clerk’s record indicates that Coleman was

represented by counsel in the trial court. The clerk’s record further indicates that, on December 2,

2019, Coleman filed a notice of appeal without the benefit of counsel. There is no indication in

the clerk’s record that counsel was appointed to represent Coleman on appeal.

       Based on these circumstances, which reflect that Coleman might be indigent, we abate this

matter to the trial court so that it may conduct whatever hearings are necessary to make the

following determinations:     (1) whether Coleman still desires to prosecute his appeal and

(2) whether Coleman is indigent and entitled to the appointment of counsel to represent him in this

appeal. If Coleman is found to be indigent, then the trial court shall appoint counsel to represent

Coleman in this appeal.

       The trial court may enter any orders necessary to implement these directives. Any hearing

shall be conducted by the trial court within ten days of the date of this order and shall be recorded

either stenographically or electronically as contemplated by Rule 34.6, subdivisions (a)(1) and

(a)(2), of the Texas Rule of Appellate Procedure. Appropriate orders and findings shall be sent to

this Court in the form of a supplemental clerk’s record within ten days of the date of the hearing

contemplated by this order. The reporter’s record of any hearing shall be filed with this Court

within ten days of the date of the hearing contemplated by this order.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.


                                                 2
      IT IS SO ORDERED.

                              BY THE COURT

Date: January 22, 2020




                          3